Citation Nr: 1725771	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  09-25 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder.

2. Entitlement to service connection for migraine headaches.

3. Entitlement to service connection for a bilateral eye disability.

4. Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee arthritis.

5. Entitlement to an extraschedular rating based on the collective impact of multiple disabilities.  


REPRESENTATION

Appellant represented by:	Dominique Lochridge Gonzales, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1984.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from November 2007 and December 2009 Rating Decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2014, the Board remanded the claims to the agency of original jurisdiction (AOJ) to schedule a Board hearing.  In April 2015, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge of the Board; a transcript of that hearing is of record.

There are multiple instances of the September 2016 Supplemental Statement of the Case (SSOC) being returned as undeliverable.  It appears the SSOC was sent to at least three different addresses resulting in it being returned as undeliverable.  The Board notes that when the SSOC was initially sent a CC was sent to the Veteran's representative.  Evidence in the record indicates the Veteran is intermittently homeless.  The Veteran has made no new address known to the RO or the Board.  Thus, no further action can be taken as to these returned mail items.  See 38 C.F.R. § 3.1(q); Boyd v. McDonald, 27 Vet. App. 63 (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an extraschedular rating based on the collective impact of multiple disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's currently diagnosed hypertension is not attributable to the Veteran's service or proximately due or the result of his service-connected posttrematic stress disorder.

2. Any currently diagnosed eye disability is not attributable to the Veteran's service.

3. Though the Veteran experiences headaches there is no current diagnosis of migraine headaches or other chronic headache disability.

4. Though the Veteran experiences left knee pain there is no current diagnosis of a left knee disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. § 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

1. The criteria for service connection for a bilateral eye disability have not been met.  38 U.S.C.A. § 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303 (2016).

2. The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. § 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303 (2016).

3. The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. § 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

VA has a duty to provide notice to the Veteran explaining how to establish entitlement to benefits.  38 U.S.C.A. § 5103 (West 2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA satisfied this duty with February 2007 and May 2009 pre-adjudication letters.

The evidence of record includes service treatment records, VA treatment records, private treatment records, records from the Social Security Administration, testimony from the Veteran, and lay statements.  Nothing in the record identifies additional, potentially relevant records that could be obtained.  Therefore, VA has also complied with its duty to obtain available records.  38 U.S.C.A. § 5103A.

The duty to assist includes providing an examination when the record indicates a claim may have merit but is insufficient to decide the matter.  38 U.S.C.A. § 5103A.  In its February 2016 remand, the Board instructed that VA examinations should be provided in regard to the Veteran's claims for service connection for hypertension, migraine headaches, a bilateral eye disability, and a left knee disability.  The Board finds these examinations, in combination with the July 2016 addendum in regard to hypertension, adequate for the purposes of the instant claims, as they involved reviews of the Veteran's pertinent medical history as well as clinical evaluations of the Veteran, and provide adequate rationales for the etiological opinions provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
As the Board finds the July 2016 VA examinations and opinions adequate, the Board also finds there has been compliance with the Board's remand instructions, in regard to the claims for service connection for hypertension, migraine headaches, a bilateral eye disability, and a left knee disability.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The other relevant examinations of record are for the Veteran's eyes and their adequacy is discussed in Part II, Section C, Subsection 2, below.

II. Analysis

A. Veteran's Contentions

The Veteran seeks service connection for hypertension, migraine headaches, a bilateral eye disability, and a left knee disability.  He maintains his hypertension is caused by or aggravated by his service-connected posttrematic stress disorder (PTSD), that his migraine headaches started during service, that he has a bilateral eye disability related to eye injuries he received as a result of welding during service, and that he has a left knee disability that is caused by or aggravated by his service-connected right knee arthritis.  

	B. Service Connection

Generally, service connection will be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection requires evidence demonstrating: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Even if a condition was not directly caused by service, service connection may be granted for a disability that is proximately due to or the result of a service-connected disorder.  38 C.F.R. § 3.310 (2016).  This includes non-service-connected disabilities that are aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

	C. Evidence and the Weighing of the Evidence

The Veteran served on active duty from February 1980 to February 1984.

		1. Hypertension

			i. In-service

A review of the Veteran's service medical records includes no indication the Veteran was treated for hypertension during service.  A January 1984 Report of Medical Examination, completed as part of the Veteran's release from active duty, shows a normal clinical evaluation of the heart and the vascular system.  

			ii. Post-Service	 

The Veteran asserts that his service connected PTSD has caused or aggravated his currently diagnosed hypertension.  The Veteran is of the opinion that the stress of dealing with the trauma that caused his PTSD, including the stress of keeping the trauma secret for so many years, is what has specifically caused or aggravated his hypertension.  June 2011 Decision Review Office Trans. p. 13. 

As noted by the history of present illness sections found in multiple VA treatment notes, the Veteran was diagnosed with hypertension in the late 1990s.  February 2007 and October 2014 VA Cardiology Consult Notes.

The Veteran was provided a VA examination for hypertension in July 2016.  The examiner noted the Veteran has hypertension that is treated with continuous medication.  Three recent blood pressure reading were recorded in the examination report confirming the finding of hypertension.  In regard to etiology, the examiner indicated it was "not incurred in[,] caused by[,] or aggravated by service."  In support of this conclusion, the examiner noted the Veteran's service records do not show complaints, treatment, or diagnosis of hypertension.  The blood pressure reading taken at the time of the Veteran's separation examination was not indicative of hypertension.  Additionally, the examiner noted "[t]here is no evidence of records which shows a diagnosis of hypertension within one year of discharge from active service."

While this opinion addresses whether the Veteran's hypertension was related to service, as noted, the Veteran has attributed his hypertension to his PTSD.  Furthermore, in the February 2016 remand the Board specifically asked that an examiner address the fact that VA's own statements in connection with its rulemaking authority support a possible association between hypertension and PTSD.  This is because VA has found that a presumption of service connection is warranted for hypertensive vascular disease for prisoners of war (POWs).  This presumption is based on several medical studies indicating that veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction; thus, since POWs have a relatively high rate of PTSD incurrence, they would presumably be at greater risk of cardiovascular disease to include hypertension.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004).  

As such, an addendum opinion was requested addressing the possibility of such a relationship.  The addendum was provided later in July.  In it the examiner concludes that the Veteran's hypertension is less likely as not caused by or aggravated by his service-connected PTSD.  The examiner noted that this conclusion is based on a review of the medical literature and the medical record as well as clinical experience.  

In regard to the request to specifically address VA's statements made in connection with its rulemaking authority, the examiner stated that "PTSD and its treatment do not cause hypertension."  The examiner went on to note that PTSD can cause episodes of distress that lead to transient increases in pulse and blood pressure.  PTSD does not cause permanent blood pressure elevation warranting a diagnosis of hypertension.  Hypertension is very common in the American population and while often considered to have no cause, lifestyle factors contribute to poor control.  

Overall, the examiner opined "[t]here is nothing objective in the Veteran's medical record that would indicate that PTSD has chronically worsened or has permanently increased the blood pressure readings.  It is important to note that medical research and scientific evidence to date does not establish a causal association between anxiety/ptsd and development of hypertension."

			iii. Application of law to the facts

The evidence of record weighs against a finding that the Veteran's hypertension is related to service or caused by or aggravated by his service-connected PTSD.  The Board accepts the July 2016 opinion, with addendum, as probative and dispositive evidence on the medical nexus question.  As discussed above, the VA examiner reviewed the claims file, physically examined the Veteran, and provided an opinion based on the evidence, medical literature, and clinical experience.  Furthermore, the examiner directly addressed the Board's concerns regarding VA's own statements in connection with its rulemaking authority noting that, despite VA's discussion of certain studies in its rulemaking, "medical research and scientific evidence to date does not establish a causal association between anxiety/ptsd and development of hypertension."  Thus, the opinion is entitled to significant probative weight because of the extent to which it addresses the medical research and the specific facts of the case.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).

To the extent that the Veteran has asserted his personal belief that there exists a medical relationship between his hypertension and PTSD, this provides no basis for allowing the claim.  Although some medical principles are within the knowledge of lay persons, the Board finds that determining whether a relationship exists between hypertension and PTSD is a matter beyond the competence of lay persons, including this adjudicator.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring).  Hence, the Veteran's lay belief has no probative value on the facts of this case.

Finally, the Board recognizes that the elements of in-service incurrence or aggravation and nexus may also be presumed based on continuity of symptomatology, which may be demonstrated through competent and credible lay evidence.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d at 1337-1338.  However, no such evidence has been presented here.   While the Veteran attributes his hypertension to the stress of his in service trauma and the stress of keeping it secret, he has not suggested that he experienced symptoms of hypertension continually since service or within a year of service.  Furthermore, the VA examiner specifically noted that "[t]here is no evidence of records which shows a diagnosis of hypertension within one year of discharge from active service."

Therefore, there is no evidence the Veteran experienced hypertension symptoms continuously since service or within one year of discharge from active duty.  As such, the presumption of service connection does not apply and this claimed disability may not be directly or presumed to have been incurred during service.  See Walker at 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is a tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  

Accordingly, the Board concludes that the evidence against the claim is significantly more persuasive than that supporting even though this Board member does not doubt the sincerity of the Veteran's belief that his hypertension is related to his service-connected PTSD.

2. Bilateral Eye Disability

      i. In-service

The November 1979 Report of Medical Examination, completed as part of the Veteran's entrance onto active duty, indicates the Veteran had defective distance vision of uncorrected 20/30 bilaterally as well as defective near vision bilaterally.  Both conditions were not considered disabling/disqualifying.  There was no finding that the Veteran had any eye disorder beyond this defective vision or that any underlying condition similar in nature to the Veteran's currently diagnosed eye disability was the cause of this defective vision.

The Veteran has testified that his duties during service included welding.  June 2011 Decision Review Office Trans. p. 6-7.  A review of the service treatment records shows the Veteran sought treatment in-service multiple times for eye problems caused by welding.  In February 1980, the Veteran complained of blurry vision, which he had experience prior to boot camp.  In May 1980, corneal abrasions were detected on the left cornea.  The assessment was mild abrasions and mild conjunctivitis.  In August 1981, he presented with what was determined to be a flash burn to the right eye.  The burn was treated with eye irrigation and an eye patch.  He was seen in September 1981 for irritation of the right eye and had a reddened sclera.  The assessment was unknown foreign body.  Again the treatment was irrigation of the eye.  In October 1981, he was treatment for an irritated left eye.  The assessment was minute corneal abrasion left eye.  In March 1983, the Veteran presented with a burning sensation in his right eye.  He related that his friend had accidently burned him with a cigarette.  The assessment was eye irritation with inflamed sclera, which was treated with irrigation, antibiotic cream, and an eye patch.  A few days after this incident, the Veteran far vision for the right eye was recorded as 20/70.  No abrasion to the eye was detected at that time.    

The January 1984 Report of Medical Examination, completed as part of the Veteran's release from active duty, found the Veteran's distant vision and near vision were defective to the same extent as when he had entered service.  Otherwise, a normal clinical evaluation of the eyes was reported.  

      ii. Post-service 

The Veteran was provided a VA eye examination in February 2004.  At this time the Veteran reported he still experiences what he believed to be flash burns that occur as a result of looking at cigarette lighters or fluorescent lighting.  Following examination an impression of meibomitis, pinguecula in both eyes was rendered.  (Meibomitis is "an inflammation of the meibomian (tarsal) glands."  Dorland's Illustrated Medical Dictionary at 1123 (32nd ed. 2012).  Pinguecula is "a yellowish spot of proliferation on the bulbar conjunctiva near the sclerocorneal junction, usually on the nasal side; seen in elderly people."  Id. at 1449.)  There was no evidence of a cigarette burn, corneal scarring, or an occurrence or recurrent flash burns in either eye.  No opinion on the etiology of these conditions was offered.  

In December 2009 the Veteran submitted a statement indicating his dissatisfaction with the February 2004 examination of his eyes.  He felt the examiner "did not fully understand the problems with his eyes."

The Veteran testified in June 2011 to a Decision Review Officer that if light hits his eyes the wrong way he experiences similar symptoms to when he would get flash burns from welding during service.  He recognized that doctors report not finding anything in his eyes, but said he would not expect them to as it is his belief that he has sensitive eyes and certain types of light cause his problems.  An example he gave is looking directly at a cigarette being lit at night causing his eyes to leak fluid and otherwise be aggravated for at least 24 hours.  He attributes the problems to his in-service eye injuries.  

In September 2009 a VA optometrist stated their opinion was that the Veteran's refractive error, both eyes; corneal scar, left eye; dry eyes, both eyes; probable low grade allergic conjunctivitis, both eyes; and, glaucoma suspect "are at least as likely as not related to an injury, the onset of a disease or disorder, or the aggravation of a pre-service disease or disorder, during military service."  The optometrist did, however, also indicate he had recommended the Veteran have a compensation and pension examination for these conditions and he either "refuses or chooses not to go."

In November 2009, the Veteran was provided another VA eye examination.  Following examination the examiner noted

This Veteran's complaint of chronic eye irritation photophobia and glare do not appear to be related to any service connected injury OU [both eyes] however the Veteran has ostensibly made his own association of his current symptoms with his multiple flash burn injuries which he sustained as a welder while in the military service his ocular examination is significant at this time only for uncorrected refractive errors[,] presbyopia[,] and minimal cataracts OU[,] his current ocular symptoms are not cause by or a result of any service connected eye injuries or disease.

Presbyopia is "hyperopia and impairment of vision due to advancing years or to old age; it is dependent on diminution of the power of accommodation from loss of elasticity of the crystalline lens, causing the near point of distinct vision to be removed farther from the eye."  Dorland's Illustrated Medical Dictionary at 1511 (32nd ed. 2012).

In light of the conflicting medical opinions, the fact that none of the examiners provided any reasons for their conclusions, and the Veteran's dissatisfaction with the initial examination the Board remanded for a new examination in February 2016.  

This new examination was provided in July 2016.  The examination report makes clear the examining VA optometrist considered the Veteran's lay description of his eye problems and the medical evidence of record, including previous examinations and opinions.  Following this review of the claims file and a physical examination of the Veteran the VA optometrist providing the examination diagnosed three conditions and determined all were less likely than not related to service.  

The VA optometrist diagnosed a history of flash burns of both eyes that had resolved with no residuals.  The optometrist noted that "[f]lash burn is an ocular condition caused by the cornea absorbing UV radiation form welding without proper eye protection and results in keratitides and eye pain.  Often the flash burn/eye pain will resolve in 1-2 days as the epithelial layer of the cornea heals."  The examiner then reported it is not possible for things such as striking a lighter or fluorescent lighting to cause a flash burn as they do not cause enough UV radiation.  The examiner also noted his disagreement with the September 2009 opinion that the Veteran current eye problems were residuals of his in-service flash burns and other eye injuries.  In support of this, the VA optometrist stated he found the service medical records did not support such a conclusion.    

The VA optometrist also diagnosed mild cataracts both eyes.  The VA optometrist found the cataracts were less likely than not cause related to or caused by service because "[c]ataracts is an aging process of the lens.  Cataracts noted on eye exam are age appropriate.  Remote data notes found no diagnosis of cataracts until 11/14/09."

Lastly, the VA optometrist diagnosis presbyopia and also indicated it was not caused by or related to service.  In support of this conclusion it was noted that "[p]rebyopia is an [sic] refractive condition associated with aging and decrease ability of the lens in our eyes to accommodate at near as we age."

      iii. Application of law to the facts

The Board notes there is conflicting medical evidence as to whether any of the Veteran's current eye diagnoses are related to service.  The September 2009 VA optometrist's note indicates a set of eye conditions the Veteran experiences are related to his eye injuries during service.  Contrary to this the November 2009 and July 2016 VA examiners find no relationship between any current eye disorders and the Veteran's in-service eye injuries.

The Board finds the favorable evidence is outweighed by the unfavorable.  The Board finds both the September 2009 positive opinion and November 2009 negative opinion to be of little probative value as neither opinion includes a rational supporting its conclusions.  

The July 2016 VA optometrist, as discussed above, includes supporting rationales for all the opinions provided.  Furthermore, the July 2016 optometrist specifically notes his disagreement with the September 2009 VA optometrist's opinion and supports this by noting the lack of medical evidence indicating the September 2009 conclusion is warranted.  Importantly, the examination report makes clear these rationales were based on the evidence in the claims file and medical principles.  

Thus, the July 2016 opinion is entitled to significant probative weight because of the thoroughness with which it addresses the evidence of record and supported its medical conclusions.  See Nieves-Rodriguez 22 Vet. App. 295 (2008).

In addition to the medical opinions of record, the Board has considered the Veteran asserted personal belief that there exists a medical relationship between his current eye problems and his in-service eye injuries; however, this provides no basis for allowing the claim.  Although some medical principles are within the knowledge of lay persons, the Board finds making a determination that the Veteran's current eye problems or diagnoses are residuals of his in-service eye injuries, including flash burns, which occurred more than 30 years ago, is a matter beyond the competence of lay persons, including this adjudicator.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring).  Hence, the Veteran's lay belief has no probative value on the facts of this case.  

Accordingly, the Board concludes that the evidence against the claim is significantly more persuasive than that supporting it even though this Board member does not doubt the sincerity of the Veteran's belief that his condition is related to service. 

      3. Migraine Headaches

      i. In-service

The Veteran has indicated that his headaches began in service.  See June 2011 Decision Review Office Trans. p. 13-14.  June 2011 LaVan & Neidenberg, P.A., Letter.  A review of the Veteran's service medical records includes no indication the Veteran was treated for or complained of headaches or migraine headaches during service.  The January 1984 Report of Medical Examination, completed as part of the Veteran's release from active duty, shows a normal clinical evaluation for the head as well as neurologic.  

      ii. Post-Service

Post-service, a review of the Veteran's treatment records reveals the Veteran has complained of migraine headaches.  

The Veteran was provided a VA examination for headaches, including migraine headaches, in July 2016.  The examiner noted the Veteran reported "intermittent episodes of pain in right side of the head, stabbing, like someone sticking sharp burning object in his scalp.  [P]ain last about 1-1.5 hours, self-resolving with laying down.  [H]e denies any othe[r] accompany symptoms.  [N]o treatment for headaches."  Based on a review of the claims folder, including medical treatment notes, as well as a physical examination of the Veteran, the examiner found no evidence indicating a diagnosis of a chronic primary or secondary headache disorder is or was warranted.  In support of this conclusion, the examiner noted "there is no evidence of chronic headache disorder in service or within one year from separation.  [T]he veteran has not been diagnosed with a chronic primary or secondary headache disorder."

      iii. Application of law to the facts

As noted, in order to establish direct service connection, three elements must be established.  These elements are: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the present disability and the disease or injury incurred or aggravated during service.  See Walker, 708 F.3d 1331.  In the absence of proof of a present disability, there is no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability at any point during the claim or appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Brammer v. Derwinski, 3 Vet. App. 223 (1992).
Considering the evidence above, the Board finds that there is no current disability relevant to the claim of service connection for migraine headaches.  38 C.F.R. § 3.303; Walker, 708 F.3d 1331; Brammer, 3 Vet. App. 223; McClain, 21 Vet. App. 319.  In this case, the evidence of record lacks a diagnosis of migraine headaches or other chronic headache condition.  

The Board does not doubt the Veteran experiences headaches.  He is competent to report that which comes through his senses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Nevertheless, the capability to diagnosis whether these headaches are indicative of a diagnosable condition is a matter beyond the competence of a lay person, including this adjudicator.  See id; Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring).  Hence, his statements indicating he experiences headaches and the medical evidence showing he has complained of such at times is not evidence of a diagnosis.

Thus, service connection cannot be granted as there is no current disability, no migraine headache disability has been identified at any time during the appeal period.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Thus, there can be no valid claim for service connection.  See Brammer, 3 Vet. App. 223.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for migraine headaches, and there is no doubt to be otherwise resolved.  The appeal is denied.

      4. Left Knee Disability

      i. In-service

The Veteran indicated a history of broken bones on his November 1979 service- entrance Report of Medical History.  In the notes section of the same document the medical examiner noted the Veteran had broken his left leg in the past but no deformity or disability resulted.  Additionally, on a contemporaneous Report of Medical Examination the Veteran was noted to be mildly bow legged but the condition was not considered disabling/disqualifying.  In March 1980, during service, the Veteran presented with complaints of painful left leg muscles.  The treatment record related to this incident makes note of the Veteran's history of a broken left leg; however, no left knee disorder is diagnosed.  Moreover, a normal clinical evaluation of the musculoskeletal system and the lower extremities was reported on the January 1984 Report of Medical Examination completed as part of the Veteran's release from active duty.  

      ii. Post-service

Post-service a May 2011 treatment note indicates the left knee hyperextends 15 degrees, but is stable in mid-range extension.  Otherwise, the record does not include evidence of left knee symptomatology.  Occasionally, problems lists or histories in the medical records note "osteoarthritis of knees," plural, or a treatment note indicates knee pain but does not identify the knee.  Nevertheless, when a diagnosis or a detailed description of knee symptomatology is provided it pertains to the right knee.

During the Veteran's June 2011 Decision Review Officer hearing the Veteran indicated that he had no problems with his left knee at one point stating "[o]kay, because I'm not complaining about my left knee.  My left knee is not bothering me."

Furthermore, in July 2016 the Veteran was provided a VA examination of his left knee.  At the time of examination the Veteran reported a history of left knee pain.  Following examination the examiner rendered no diagnosis as "[n]o current evidence of chronic left knee pathology" was found.  The examiner further noted they found no evidence of an in-service left knee condition, no evidence of left knee complaint, diagnosis, or treatment in close proximity to service, or medical records showing left knee complaint or treatment since service.  

      iii. Application of law to the facts

As noted, in order to establish direct service connection, three elements must be established.  These elements are: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the present disability and the disease or injury incurred or aggravated during service.  See Walker, 708 F.3d 1331.  In the absence of proof of a present disability, there is no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability at any point during the claim or appeal period.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).

Considering the evidence above, the Board finds that there is no current disability relevant to the claim of service connection for a left knee disability.  38 C.F.R. § 3.303; Walker, 708 F.3d 1331; Brammer, 3 Vet. App. 223; McClain, 21 Vet. App. 319.  In this case, the evidence of record lacks a diagnosis of a left knee disability.  The Veteran admitted at his June 2011 hearing that he did not have left knee complaints.  An examination of the medical record does not reveal a diagnosis of any left knee disability.  While the Veteran now complains of left knee pain the July 2016 VA examiner found no evidence of chronic left knee pathology.  

The Board does not doubt the Veteran now experiences left knee pain.  He is competent to report that which comes through his senses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Thus, service connection cannot be granted as there is no current disability, and no left knee disability has been identified at any time during the appeal period.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Thus, there can be no valid claim for service connection.  See Brammer, 3 Vet. App. 223.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a left knee disability, and there is no doubt to be otherwise resolved.  The appeal is denied.

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a bilateral eye disability is denied.

Entitlement to service connection for migraine headaches is denied.

Entitlement to service connection for a left knee disability is denied.


REMAND

Consideration of an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Director, Compensation Service (Director), to determine whether an extraschedular rating is warranted.

As noted in the Board's February 2016 remand, the evidence of record reflects that the symptoms of the Veteran's verruca and right little finger fracture are not contemplated by the relevant diagnostic codes.  Neither Diagnostic Codes 7813, 7806, nor 5227 specifically contemplate pain and 38 C.F.R. § 4.59, which does contemplate pain for orthopedic disabilities, is not for application.  Although the symptoms of the Veteran's bilateral hearing loss disability appear to be contemplated by the criteria, the Board must in any event address whether the collective impact of the multiple disabilities causes marked interference with employment or frequent hospitalization.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  The evidence reflects that there has been marked interference with employment.

The September 2016 SSOC suggests that this issue is moot because following the February 2016 remand by the Board a 100 percent rating has been assigned for the Veteran's service connected PTSD.  

The Board did address the Veteran's psychiatric condition when discussing that the collective impact of multiple disabilities causes marked interference with employment or frequent hospitalization and instructed that consideration of entitlement to an extraschedular rating based on such be deferred until the remaining service connection claims were adjudicated, including PTSD.  

Still, despite the award of a 100 percent rating for PTSD, it remains a fact that the symptoms of the Veteran's verruca and right little finger fracture are not contemplated by the relevant diagnostic codes and the that there has been marked interference with employment.  Therefore, it remains necessary for the claim to be remanded to the Director to determine whether entitlement to an extraschedular rating based on the impact of the multiple service connected disabilities, besides PTSD.  Thun, 22 Vet. App. 111, Johnson, 762 F.3d 1362.    

The Board notes that an award of such an extraschedular rating could potential make the Veteran eligible for certain categories of special monthly compensation.  See 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  

Accordingly, the case is REMANDED for the following action:


(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer to the Director, Compensation Service, the question of entitlement to an extraschedular rating based on the collective impact of multiple disabilities, besides PTSD.

2. After the above development has been completed, adjudicate the claims for entitlement to an extraschedular rating based on the collective impact of multiple disabilities, besides PTSD.

3. If any benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


